Title: 1773. March 5th. Fryday.
From: Adams, John
To: 


       Heard an Oration, at Mr. Hunts Meeting House, by Dr. Benja. Church, in Commemoration of the Massacre in Kings Street, 3 Years ago. That large Church was filled and crouded in every Pew, Seat, Alley, and Gallery, by an Audience of several Thousands of People of all Ages and Characters and of both Sexes.
       I have Reason to remember that fatal Night. The Part I took in Defence of Captn. Preston and the Soldiers, procured me Anxiety, and Obloquy enough. It was, however, one of the most gallant, generous, manly and disinterested Actions of my whole Life, and one of the best Pieces of Service I ever rendered my Country. Judgment of Death against those Soldiers would have been as foul a Stain upon this Country as the Executions of the Quakers or Witches, anciently. As the Evidence was, the Verdict of the Jury was exactly right.
       This however is no Reason why the Town should not call the Action of that Night a Massacre, nor is it any Argument in favour of the Governor or Minister, who caused them to be sent here. But it is the strongest of Proofs of the Danger of standing Armies.
      